DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I and Species (b) in the reply filed on 03/05/2021 is acknowledged.
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 0305/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 refers to both the plural form of “the optical waveguides” and the singular form of “the optical waveguide” which is considered grammatically inconsistent.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-14 are rejected under this section as being dependent upon rejected claim 1.
The term "a very small length" in claim 3 is a relative term which renders the claim indefinite.  The term "a very small length" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no range or measurement disclosed for what would be considered “a very small length”.
Claim 9 recites the limitation "the mutually opposite outer surfaces" in last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-4, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 9,002,163 to Fang et al. (hereinafter “Fang”).
In re claim 1, Fang discloses, see Figures 9a-9b, an optical component, in particular a passive component, for optical waveguiding, comprising: 
optical waveguides (102) formed in a carrier substrate comprising layers (904) as a waveguide pattern, 
wherein the optical waveguides (102) are formed in the carrier substrate comprising layers (904) by recesses (903) formed between the waveguides (102)  by cutting/etching out the optical waveguide.  See columns 6-9 of Fang for further details. 

In re claim 2, the optical waveguide (102) is connected to the carrier substrate comprising layers (904) by web-shaped supporting structures (906).

In re claim 3, as seen in Figure 9b of Fang, the supporting structures (906) have a very small length smaller than a width of the optical waveguide (102) in a direction (908) of a main extent of the optical waveguide (102).

In re claim 4, as seen in Figures 9a-9b of Fang, at least two supporting structures (906) are provided opposite each other on the optical waveguide (102) in each case.

In re claim 9, as seen in Figures 9a-9b of Fang, the carrier substrate comprising layers (904) is completely penetrated by the recess (903) between the mutually opposite outer surfaces.
In re claim 13, as seen in Figures 9a-9b of Fang, the optical waveguide (102) has a shape adapted to a weld contour.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang as applied to claim 1 above, and further in view of Patent Pub. No. US 2010/0073954 A1 to Gebauer (hereinafter “Gebauer”).
In re claim 5, Fang only differs in that he does not teach his optical waveguide (102) is equipped, at least in sections, with an optically active structure comprising a scattering structure configured for light outcoupling.  Gebauer, on the other hand, teaches an optical waveguide (10) equipped, at least in sections, with an optically active structure (18) comprising a scattering structure configured for light outcoupling.  See paragraphs [0077]-[0079] of Gebauer.  In order to monitor 
In re claim 6, the optically active structure (18) of Gebauer has a conical structure.

In re claim 7, the optical waveguide (10) of Gebauer has an outcoupling structure (18) on its underside and/or its top side.  The same outcoupling structure (18) would have been provided on the underside and/or top side of Fang’s waveguide (102) for the same reasons mentioned with respect to claim 5.

In re claim 8, the structure (18) of Gebauer is configured for extended linear and homogeneous outcoupling of light along the entire structure (18) as mentioned in paragraph [0079] of Gebauer.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang as applied to claim 1 above, and further in view of Patent Pub. No. US 2012/0330195 A1 to SAWADA et al. (hereinafter “Sawada”).
In re claim 10, Fang only differs in that he does not teach an end region of the optical waveguide (102) is connected to the carrier substrate comprising layers (904) by spring structures.  Sawada, on the other hand, teaches an end region of an optical waveguide (14) is connected to a carrier substrate (12) by spring structures (62A, 62b).  See paragraphs [0075]-[0081] of Sawada.  In 

In re claim 11, as mentioned in paragraph [0078] of Sawada, his device comprises a micromechanical, electromagnetic, or acoustic device configured to excite vibrations of the end region of his waveguide (14). The device of Fang would have also been configured in the same manner as Sawada for the same reasons mentioned with respect to claim 10.

In re claim 12, the device of Fang in view of Sawada would have been capable of exciting resonant vibrations of the end region because it would have the same claimed physical structure.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang as applied to claim 1 above, and further in view of Patent No. 4,849,986 to Boerner et al. (hereinafter “Boerner”).
In re claim 14, Fang only differs in that he does not teach his optical component with the optical waveguide (102) is for the laser-active medium of a waveguide laser, comprising: 
the laser-active medium; 
a pump source for the laser-active medium; and
a resonator having an optical waveguide extending in an axial direction. 


a laser-active medium (30); 
a pump source for the laser-active medium (col. 4, lines 11-20); and
a resonator (22, 23) having an optical waveguide (221, 231) extending in an axial direction.  See columns 3-4 of Boerner.  In order to be used as a waveguide laser, the optical component with the optical waveguide (102) of Fang would have been combined with the aforementioned features of Boerner, thereby obtaining the invention specified by claim 14.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 14 in view of Fang combined with Boerner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
March 12, 2021